ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that THAKI ISMAEL of AVENEL, who was admitted to the bar of this State in 1985, and who thereafter was *663suspended from the practice of law for a period of six months effective April 19, 1999, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client) and RPC 3.2 (failure to expedite litigation);
And the Disciplinary Review Board having further concluded that prior to reinstatement respondent should successfully complete twelve hours of courses in professional responsibility offered by the Institute for Continuing Legal Education and approved by the Office of Attorney Ethics and should submit satisfactory proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics;
And the Disciplinary Review Board having concluded that on reinstatement, respondent should practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years, and until the further Order of the Court;
And good cause appearing;
It is ORDERED that THAKI ISMAEL is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice respondent shall provide satisfactory proof that: (1) he has returned the sum of $1,800 in the Carrington matter as ordered by the Court in its Order filed March 24, 1999 (D-99-98); (2) he has successfully completed twelve hours of courses in professional responsibility offered by the Institute for Continuing Legal Education and approved by the Office of Attorney Ethics; and (3) he is fit to practice law, as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement to practice, respondent shall practice law under the supervision of an attorney approved by the *664Office of Attorney Ethics for a period of two years, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-201; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.